                                                                                                STATE OF MONTANA }
                                                                                               COUNT'( 0Fi ~ '>CADE SS
                                                                                              I HEREBY CERiJFY TH:cl\T THE INSTRU-
                                                                                              ME!;!T T~ li\'HlCH Tl-it$ C~ RTIFICATE IS
                                                                                              ANNEXED ISA TRUE ~            PLETE ANO
        DENNIS.W . BRAULICK)                                                                  CORRECHX>PY Of'       THE   ORIGINAL ON
                                                                                              F!LE IN I\W OfffCE.
        917 EAST 12TH AVENUE                                                                  \.'MNESS MY HANOAND~ OF OFFICE
        POST FALLS, IDAHO 83854                                                                           ocr 3 1 Joia
                                                                                                               Dat<1
        208-704-173 7                                                                                   . RINA FT MOORE
        VICTIM, CREDITOR,                                                                    !3y Clerk. .and RemoftorlSUNeyor
        DISAVBLED VETERAN
        Plaintiff Pro Se                                                                                                     DEPUTY




                                    MONTANA EIGHTH JUDICIAL DISTRICT COURT,

                                                          CASCADE, COUNTY




        DENNIS W. BRAULICK,                                           )
                        VICTIM, CREDITER, )                               CAUSE NO . 17-60271-11
                         PLAINTIFF        )                               CAUSE NO. 11-1078 and OTHER CIVIL
                                          )                               CASES TO BE CONSOLIDATED
                      -VS-                )
                                          )
        ROMAN CATHOLIC BISHOPS OF         )                                LIS PENDENS
        GREAT FALLS-BILLINGS MONTANA )
        A MON ANA RELIGIOUS CORPORATE )
        SOLE, and the                     )
        COLLEGE OF GREAT FALLS,           )
        GREAT FALLS, MONTANA              )
                                                                      )
           DEBTOR                          DEFENDANT.                 )


        NOTICE IS HEREBY GIVEN that a action to foreclose the Deed of Trust held by, THE
        COLLEGE OF GREAT FALLS and its Estate, is pending in the above-entitled matter, which
        Deed of Trust covers the following described property;

              A Tracts of land located of Land in the North Half of the Northeast Quarter (Nl/2NEI/4)
        of Section (18), Town-ship (20) North, Range Four (4) East, M.M., Cascade County, Montana,
        From Cascade County Plat maps by TD&H Thomas, Dean & Hoskins, Inc.

        said Tract as follows:



         LIS PENDENS                                                                                        PAGE     1


F0016117 LP
                  1,~
Tot al Pa; es · 5 R 5 .00 By :bhanson 10/ 31 / 201 8 02 : 12 .49 PM
Cascade County , Rina Ft Moo re - Cler k~ Recor de r
1111 flilP_.tpU         ~ ,1,i\\fi1~ ~~U.j l~~•k'~ ~ M,iw. 11111
 Beginning at a point on the south line of the Nl/2 Sec. 18 Twp. 20 N., Rg. 4 East M.M., which
point lies South 89*54' East 160 feet from the southwest comerofthe said Nl/2NEI/4,
extending thence Twenty Street of Huy Addition to Great Falls, Cascade, Montana, produced
South, thence89*56' East 1210.5 feet, thence Southl223.7 feet along the West Line ofTwenty-
Third Street of Eleventh Addition to Great Falls, Cascade, Montana produced South, thence
North 89*54' West 1210.7 Feet along the South line of the Nl/2NE1/4 to the place beginning
and containing an area of 34. 1 Acres, more or less, also known as lot A Replat of Lincoln
Height, Great Falls, Cascade County, Montana; and

    •   A Tract of Land in the South Half of the Northeast Quarter (Sl/2NEI/4) of Section
        Eighteen (18), Town-Ship Twenty (20) North, Range Four (4) East, M .M , Cascade
        County, Montana, described as follows, to-wit: Beginning at a point on the north line of
        the Sl/2NE1/4 of Sec. 18, Twp. 20, N. Rg. 4 East, which point lies South 89*54' East
        49.7 feet from the northeast corner of the SW1/4NE1/4 of Sec. 18, extending thence
        South 1091.0 feet; thence South 89*42' West 1210.0 feet; thence North 1101.5 feet:
        thence South 89*54' East 1210.0 feet to a place of beginning, and containing an acre of
        30.46 acres, more or les, said tract beginning also known and described as lot B of the
        Replat of Lincoln Heights, Cascade County, Montana

    •   A tract ofland in the S l/2NW 1/4 and the NW l /4SE 1/4 of Section 18, Twp 20 North,
        Range 4 East, M.P.M., particularly described as follows, to wit: Starting at the Center
        Corner of Section 18, thence South 0*23' East408.0 feet, thence North 0*12' East 855.5
        feet, thence North 89*42' East 1043.l, thence South 0*03 ' West 221.7 feet, thence
        South89*42' West 130.2 feet, South 0*02' West 1335.9 feet, thence South89*40' West
        1329.7 feet, thence North 0*23 ' East 703 .7 feet to the Point of Beginning; containing
        40.04 acres, more or less.

    •   A 0.952 acre tract of land located in the NE ¼ of Section 18, Township 20 North Range 4
        East, P.M.M. City of Great Falls, Cascade County, Montana, and being more particularly
        Described as Described in Exhibit A, according to official map of plat thereof on tile of
        record in the office of the Cascade County Clerk and Recorder: Deed Reference: PL, P-
        2015-0000030 PL.

        Starting at the 20 Street North Corner of Original Line of Parcel 2 S89* 56' 486.00', then
        N 54*40' 103.43' , then S 89*56W 605.00'then south 732.03 ', then a line south
        89*54East 1210.7, then North 660.73 to the Beginning

The above Descriptions and Deeds and together with all the tenements, hereditament and
appurtenances thereto belonging, and the reversion and reversion, remainder and remainders,
rent, issues and profits thereof; and also all estate, right, title, interest, property, possession, claim
and demand whatsoever as well in law of equity, of said Party of the First PART, of, in or to the

LIS PEN DENS                                                                                   PAGE    2




                                F0016117 10/31 /2018 02:12:49 PM Total PaQes: 5
said premises and every part and parcel thereof on them. The above deeds and plats are subject
to a total resurvey and a correct current Deed then to be assessed before a Foreclosure sale would
begin.

The Above described real estate situated in GREAT FALL, MONTANA, CASCADE County, ts
involved in said suit, to wit:

         The nature of the lien, right or interest sought to be enforced is as follows: DENNIS W .
BRAULICK, VICTIM, CREDITOR AND PLAINTIFF, and on behalf of the other Two
Independence VICTIMS, and other 84 Victims of Sexual Abuse brings this action to confirm
title, remove clouds from title and to compel Defendants to convey legal title to the above
described mineral interest based on the fact that, : DENNIS W. BRAULICK, VICTIM,
CREDITOR AND PLAINTIFF, is filling for said interest and the Defendants ROMAN
CATHOLIC BISHOPS OF GREAT FALLS-BILLINGS MONT ANA, A MONANA
RELIGIOUS CORPORATE SOLE and/or their successors in interest have failed to convey the
above described mineral interest and, therefore, Defendants hold the interest in trust for the
benefit of the DENNIS W. BRAULICK VICTIM, CREDITOR AND PLAINTIFF, and on behalf
of the other Two Independence Victims, and other 84 Victims of Sexual Abuse by the ROMAN
CATHOLIC BISHOPS OF GREAT FALLS-BILLINGS MONTANA, A MON ANA
RELIGIOUS CORPORATE SOLE, and the COLLEGE OF GREAT FALLS, GREAT FALLS,
MONTANA                       )


WITNESS MY SIGNATURE this 31 st DAY of OCTOBER, 2018.




STATE OF MONTANA
                   :ss
COUNTY OF CASCADE )
              st
   On this 31 Day of OCTOBER, 2018, before me, a Notary Public for the State of Montana,
in Cascade County, personally appear before me, DENNIS W . BRAULICK, known to me by his
Montana Driver's Identification, and that he is executed the foregoing instrument and
ac nowledged to me the same.
                   \
                                                                              EVA M. MCDUNN
                                                                             NOTARY PUBLIC for the
                                                                                Stale ol Montana
                                                                        Residing at Great Falls, Monllln8
                                                                             My ComlTIISSioo E;icpres
                                                                                Februaiy 25. 2021




LIS PENDENS                                                                                      PAGE       3




                             F0016117 10/31/2018 02:12:49 PM Total PaQes: 5
                                 CERTIFICATE OF SERVICE


I certify that on the 31 ST Day of October, 20 I 8, I hereby Certify that a true and correct copy of
the foregoing:

THE NOTICE OF HEARING FOR THE FOLLOWING:

1. MOTION OF OBJECTION TO: THE REDUCTION OF SETTLEMENT BY
TWENTY NINE PERCENT 29% TO PAY OTHER ATTORNEYS, WHO DID NOT
REPRESENT THE VICTIM DENNIS W . BRAULICK,

2. MOTION OF OBJECTION TO ALL NOTICES OF APPLICATION
FOR PROFESSIONAL FEES AND COST FOR UNKOWN CLAIMS REPRESENTATIVE,
HONOR MICHEAL R HOGAN (RETIRED)
DAVIS, HATRLEY, HOFFEMAN & TIGHE, P.C. ELSAESSER, ANDERSON, CHTD,

3. NOTICE OF MOTION OF OBJECTION TO FEES TO BE PAID ONLY ON PAYMENT OF
ALLVICTIMSPROPERSETTLEMENTS

Were Mailed a Copy to the below individuals.

UNITED STATE                                   [~MAILED, FIRST CLASS PREPAID POSTAGE
BANKRUPTCY COURT                             [ ] HAND DELIVERED
FOR THE DISTRICT OF                           [ ] FAXED
MONTANA
FEDERAL BUILDING
400 NORTH MAIN
BUTTE, MONTAi"\fA 59701
TELEPHONE 406-497- 1240

UN1TED STATE TRUSTEE                           [)(} MAILED, FIRST CLASS PREPAID
OFFIC E OF TI-IE UNIT                         [ ] HAND DELIVERED
STATES TRUSTEE                       [ ] FAXED
301 CENTRAL AVERNUE SOUlH, SUITE 204
FEDERAL BUILDING
GREAT FALLS, MONTANA 59401

ELSAESSER,ANDERSON                           [\{J MAILED, FIRST CLASS PREPAID POSTAGE
CHTD,                                       [ ] HAND DELIVERED
FORD ELSAESSER, ESQ.                          [ ] FAXED
BRKUCE A. ANDERSON, ESQ.
320 EAST NIEDER AVENUE SUITE 102
LIS PEN DENS                                                                             PAGE 4




                              F0016117 10/31/2018 02:12:49 PM Total Paaes: 5
..
     COEUR d' ALENE, IDAHO 83815
     ATTORNEYS FOR THE                      [~LED, FIRST CLASS PREPAID POSTAGE
     COMMITTEE PACHULSKI STANG              [ ] HAND DELIVERED
     ZIEHL & JONES LLP                      [ ] FAXED
     PACHULSKI STANG ZElliL AND JONES LLP
     l O100 SANTA MONICA BOULEYARD,
     SUITE 1300
     LOSW ANGELAS CALIFORNIA 90067
     ATTENTION JAMES L. STANG Esq.




     ILAN D. SCHARF                      {')4MAILED, FIRST CLASS PREPAID POSTAGE
     780 THIRD A VENUE, 36rn FLOOR        f ] HAND DELIVERED
     NEW YORK, NEW YORK 10017             [ ] FAXED
     ATfENTIOM ILAN D. SCHARF Esq.



     DENNIS W. BRAULICK                  [)¢MAILED, FIRST CLASS PREPAID POSTAGE
     917 EAST 12rn AVENUE                [ ] HAND DELIVERED
     COVER d' ALENE IDAHO 83854          [ ] FAXED




                                     31 ST Day of October, 2018.




     LIS PENDENS                                                             PAGE   5




                             F001611710/31/2018 02:12:49 PM Total Paaes: 5
